UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

OCT

17 2002

Ms. Shan Goff
Bureau of Instructional Support and
Community Services
Florida Education Center
325 West Gaines Street
Tallahassee, Florida 32399-0400
Dear Ms. Goff:
This letter is a follow-up to those actions that the Office of Special Education Programs
(OSEP) has taken to address the availability of speech and language pathology as a
related service to children with disabilities in Florida. These include OSEP's review of
the Florida Department of Education (FDE) and the report issued on April 26, 2001, the
January 30, 2002 letter from OSEP to FDE concerning an Office for Civil Rights (OCR)
complaint, FDE's additional assurance as stated in the July 1, 2002 grant award letter,
and O SEP's review of Florida's Improvement Plan submitted on August 20, 2002.
In the monitoring report assessing FDE's compliance with the Individuals with
Disabilities Education Act (IDEA), OSEP determined that school districts do not ensure
that children who need speech and language pathology as a related service to benefit from
special education receive that service. This finding was based on 34 CFR
§§300.24(b)(14) and 300.300 requiring public agencies to provide speech and language
pathology as a related service to children with disabilities who need that service to benefit
from special education.
In response to an inquiry from a member of the public, who also filed an OCR complaint
on the same issue, OSEP sent a letter to FDE concerning the standard FDE applied in its
September 11,2001 Report of Inquiry to the complainant. The conclusion that FDE
reached in the Report of Inquiry states that "a student must be determined eligible under
the criteria for the special programs for students who are speech and language impaired in
order to receive direct services from a speech and language pathologist."
OSEP is currently in the process of reviewing FDE's Improvement Plan intended to
guide Florida's efforts to ensure compliance and improve results for children with
disabilities and their families who are served under IDEA. The Improvement Plan
addresses the areas of noncompliance, including the speech issue, identified in OSEP's
monitoring report and will be used by FDE as a vehicle for correcting deficiencies. With
regard to the speech issue, the Improvement Plan strategies will not correct the problem
because they are based on the incorrect interpretation of the standard as evidenced in the
memorandum to district school superintendents developed to respond to the OCR
complaint.

400 MARYLAND AVE., S.W., WASHINGTON, D.C 20202
www.ed.gov
Our mission is to e n s u r e equal a c c e s s to education a n d to p r o m o t e educational excellence throughout the Nation.

Page 2 - Ms. Shan Goff

Although FDE, as set forth in the State Board of Education Rules 6A-6.03012, considers
speech to be a special education service, FDE must also ensure that school districts
provide speech and language services to any child with a disability who needs those
services to benefit from special education, even if he or she does not meet the State's
criteria to receive speech-language pathology services as a special education service.
In response to an OCR complaint and OSEP's monitoring report, FDE issued a
memorandum dated April 26, 2002 to district school superintendents to inform them of
the outstanding issue concerning the provision of speech-language services as a related
service. This memorandum does not provide clear guidance to the districts or direct the
districts to ensure that any child with a disability who needs speech-language pathology
services to benefit from special education services receives that service whether or not he
or she meets the State's criteria to receive speech-language services as special education.
OSEP continues to have serious concerns over this matter. We are requesting that FDE
issue new guidance to school districts to clarify that speech and language services may be
provided directly by a speech and language pathologist as a related service if necessary
for the child to benefit from special education without meeting the State's eligibility
criteria for speech and language impairments. In addition, the Improvement Plan must
be revised to contain the evidence of change, measurable benchmarks, and reasonable
timelines, as well as agency resources necessary to correct this deficiency and to insure
that the activities undertaken are consistent with Federal requirements. Improvement
activities need to include staff training, including training of State level complaint
investigators, that clarifies that speech and language services may be provided directly by
a speech and language pathologist as a related service if necessary to benefit from special
education, without meeting the State's eligibility criteria for speech and language
impairments. The Improvement Plan must also address how FDE will incorporate this
area into its monitoring system during the current monitoring cycle.
Please submit a draft of the revised guidance memorandum to district school
superintendents for our review within 30 days of receipt of this letter. Upon O SEP's
approval of the memorandum, FDE must issue it within 30 days. In order to be in
compliance, FDE will need to provide evidence of change demonstrating that it has
corrected this violation within one year of our final approval of the guidance
memorandum.

Page 3 - Ms. Shan Goff

We would like to emphasize our continued commitment to working with you to resolve
this matter in a way that ensures a free appropriate public education to all eligible
children with disabilities in Florida.
Sincerely,

Stephanie S. Lee
Director
Office of Special Education
Programs

